Case 4:21-cv-00295 Document 24 Filed on 06/03/21 in TXSD Page 1 of 5
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 03, 2021
                                                               Nathan Ochsner, Clerk
Case 4:21-cv-00295 Document 24 Filed on 06/03/21 in TXSD Page 2 of 5
Case 4:21-cv-00295 Document 24 Filed on 06/03/21 in TXSD Page 3 of 5
Case 4:21-cv-00295 Document 24 Filed on 06/03/21 in TXSD Page 4 of 5
Case 4:21-cv-00295 Document 24 Filed on 06/03/21 in TXSD Page 5 of 5
